DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered. Claims 1, 2, and 5-10 are currently pending. 
 
Allowable Subject Matter
Claims 1, 2, and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments set forth in their RCE dated 06/28/2022 have been reviewed and have been found to be persuasive. Applicant has argued that the presented pieces of art fail to disclose the required balancing characteristics disclosed in claim 1, particularly, “a rotor provided with a balance hole which adjusts an unbalanced load caused by a structure of the main shaft part, wherein the balance hole is provided in a semicircular column region of the rotor which is located on a side opposite to the position of center of mass of the oil feeding passage, with respect to the center axis of the main shaft part which is located between the balance hole and the position of center of mass of the oil feeding passage wherein in a case where a radial line extending from a rotation axis of the rotor through the position of center of mass of the eccentric shaft part is a reference line of 0 degree, and an angle formed in a region on the side opposite to the position of center of mass of the oil feeding passage is a positive angle, the balance hole is provided within a sector column region in a range of 5 to 175 degrees with respect to the reference line, in the semicircular column region of the rotor.” For at least this reason, Independent claim 1 and dependent claims 2 and 5-10 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746